DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 21 December 2021:
	Claims 1, 4, 6, 10, 14-15 and 17-18 are amended.
	Claims 2-3, 5, 7-9, 11-13, 16 and 19-20 are canceled.
	Claims 21-32 are added.
	Claims 1, 4, 6, 10, 14-15, 17-18 and 21-32 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 14-15, 18, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (U.S. PGPub. 2002/0012445) in view of Gonzalez et al. (U.S. PGPub. 2019/0035503), hereinafter Gonzalez. 

	Regarding claim 1, Perry teaches A device, comprising:
	at least one processor (Perry, Paragraph [0132], see “The methods, processes, and systems described above may be implemented in hardware, software or a combination of hardware and software. For example, the auxiliary data encoding processes may be implemented in a programmable computer or a special purpose digital circuit”);
	storage accessible to the at least one processor and comprising instructions executable by the at least one processor to (Perry, Paragraph [0132], see “…The methods and processes described above may be implemented in programs executed from a system’s memory (a computer readable medium, such as an electronic, optical or magnetic storage device)”):
	attempt to identify steganographic data on a package or product (Perry, Paragraph [0046], see “…the embedded data decoder attempts to detect the fragile watermark”, where “watermark” is being read as comprising steganographic data), wherein the steganographic data indicates a predefined provider of the package or product (Perry, Paragraph [0014], see “In this document, the term “product” broadly encompasses physical objects (e.g., goods), and other objects associated with them like packaging, tags, labels, documentation, and media supplied on, by, or with the object…To determine whether a product is authentic, the methods and systems described in this document can be used to evaluate security data embedded on the product itself, its packaging, labels, tags, media, etc. One implementation of these methods and secure products employs a form of steganography referred to as digital watermarking”);
	based on identifying the steganographic data on the package or product, authenticate that the package or product is from the predefined provider (Perry, Paragraph [0032], see “The user then scans the product with a sensor device, such as a CCD camera, to capture a product scan”) (Perry, Paragraph [0033], see “the system decodes the embedded data from the product scan…It then proceeds to detect the watermark in this image signal”) (Perry, Paragraph [0034], see “To validate the security data, the authentication system re-computes the security data from the product identifier entered by the user. It then compares the computed security data with the decoded security data. If the two sets of security data match, then the system deems the product to be valid”) and present a first graphical user interface (GUI) on a display (Perry, Paragraph [0035], see “A variety of actions may be triggered by the outcome of the validation process 36. One action is to convey the output of the validation process to the user via a user interface, such as audio output, graphical user interface, etc.”); and
	based on failing to identify the steganographic data on the package or product, decline to authenticate that the package or product is from the predefined provider (Perry, Paragraph [0099], see “…the database can be used to store information about the bearer of the visa or passport, such as a photo, unique user identifier or other information. In the verification process, the decoder extracts the information from the watermark and compares it with authentication information elsewhere in the document or in the database. If the information does not match, then the passport or its bearer are not valid”) 
	Perry does not teach the following limitation(s) as taught by Gonzalez: based on failing to identify the steganographic data on the package or product, decline to authenticate that the package or product is from the predefined provider and present a second GUI on the display, the second GUI being different from the first GUI.
	(Gonzalez, Paragraph [0047], see “…FIG. 3 shows GUIs of the software application including a first GUI 300 for receiving user input for authentication and authorization and a second GUI 302 for displaying records subsequent to a successful authentication and authorization”, where “second GUI 302” is analogous to the first GUI that is displayed upon successful authentication and where “first GUI 300” is analogous to the second GUI that is displayed upon failing authentication since the user remains on the “first GUI 300” when authentication fails). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, by implementing techniques for task management and communication, comprising presenting a second GUI on the display based on a different result from the authenticator, disclosed of Gonzalez. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising presenting a second GUI on the display based on a different result from the authenticator. This allows for a friendlier user-interface by notifying the user of their authentication result based on a respective GUI displayed to the user. Gonzalez is deemed as analogous art due to the art disclosing authentication through secure means (Gonzalez, Paragraph [0047]). 

Regarding claim 14, Perry as modified by Gonzalez teaches The device of Claim 1, wherein the steganographic data indicates one or more of: a digital signature for the predefined manufacturer, a universally unique identifier (UUID) for the predefined provider (Perry, Paragraph [0015], see “Typically, product makers assign unique identifiers, such as product serial numbers, to each product. In the product security systems describe below, an embedder encodes the serial number as a form of machine readable security data into the product or its packaging”, where “product makers assign unique identifiers” is being read as the steganographic data indicating a universally unique identifier for the predefined provider). 

	Regarding claim 15, Perry teaches A method, comprising:
	using an electronic device to attempt to identify concealed data on one or more of: packaging for a product, the product itself (Perry, Paragraph [0014], see “To determine whether a product is authentic, the methods and systems described in this document can be used to evaluate security data embedded on the product itself, its packaging, labels, tags, media, etc. One implementation of these methods and secure products employs a form of steganography referred to as digital watermarking”); 
	based on identifying the concealed data on the packaging or product, authenticating that the product is from a predefined manufacturer (Perry, Paragraph [0032], see “The user then scans the product with a sensor device, such as a CCD camera, to capture a product scan”) (Perry, Paragraph [0033], see “the system decodes the embedded data from the product scan…It then proceeds to detect the watermark in this image signal”) (Perry, Paragraph [0034], see “To validate the security data, the authentication system re-computes the security data from the product identifier entered by the user. It then compares the computed security data with the decoded security data. If the two sets of security data match, then the system deems the product to be valid”) and presenting a first graphical user interface (GUI) on a display (Perry, Paragraph [0035], see “A variety of actions may be triggered by the outcome of the validation process 36. One action is to convey the output of the validation process to the user via a user interface, such as audio output, graphical user interface, etc.”); and
	based on failing to identify the concealed data on the packaging or product, declining to authenticate that the product is from the predefined manufacturer (Perry, Paragraph [0099], see “…the database can be used to store information about the bearer of the visa or passport, such as a photo, unique user identifier or other information. In the verification process, the decoder extracts the information from the watermark and compares it with authentication information elsewhere in the document or in the database. If the information does not match, then the passport or its bearer are not valid”) 
Perry does not teach the following limitation(s) as taught by Gonzalez: based on failing to identify the concealed data on the packaging or product, declining to authenticate that the product is from the predefined manufacturer and presenting a second GUI on the display, the second GUI being different from the first GUI.
	(Gonzalez, Paragraph [0047], see “…FIG. 3 shows GUIs of the software application including a first GUI 300 for receiving user input for authentication and authorization and a second GUI 302 for displaying records subsequent to a successful authentication and authorization”, where “second GUI 302” is analogous to the first GUI that is displayed upon successful authentication and where “first GUI 300” is analogous to the second GUI that is displayed upon failing authentication since the user remains on the “first GUI 300” when authentication fails). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, by implementing techniques for task management and communication, comprising presenting a second GUI on the display based on a different result from the authenticator, disclosed of Gonzalez. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising presenting a second GUI on the display based on a different result from the authenticator. This allows for a friendlier user-interface by notifying the user of their authentication result based on a respective GUI displayed to the user. Gonzalez is deemed as analogous art due to the art disclosing authentication through secure means (Gonzalez, Paragraph [0047]). 

Regarding claim 18, Perry teaches At least one computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to (Perry, Paragraph [0132], see “The methods and processes described above may be implemented in programs executed from a system’s memory (a computer readable medium, such as an electronic, optical or magnetic storage device)”):
attempt to identify, from an enclosure for at least one component related to a consumer electronics device, latent or obscured data that is related to a predefined provider of the at least one component (Perry, Paragraph [0007], see “The authentication watermark, in some applications, includes an identifier that links the object to a database entry with related information about the object. This related information can be used to check the bearer of the object by comparing it with attributes of the bearer (such as a user ID or photo) or the validity of the object by comparing it with attributes that are visible or machine readable on the object”);
based on identifying the latent or obscured data from the enclosure (Perry, Paragraph [0032], see “The user then scans the product with a sensor device, such as a CCD camera, to capture a product scan”) (Perry, Paragraph [0033], see “the system decodes the embedded data from the product scan…It then proceeds to detect the watermark in this image signal”) (Perry, Paragraph [0034], see “To validate the security data, the authentication system re-computes the security data from the product identifier entered by the user. It then compares the computed security data with the decoded security data. If the two sets of security data match, then the system deems the product to be valid”), present a first graphical user interface (GUI) on a display, the first GUI indicating that at least one component has been authenticated (Perry, Paragraph [0035], see “A variety of actions may be triggered by the outcome of the validation process 36. One action is to convey the output of the validation process to the user via a user interface, such as audio output, graphical user interface, etc.”); and
based on failing to identify the latent or obscured data from the enclosure (Perry, Paragraph [0099], see “…the database can be used to store information about the bearer of the visa or passport, such as a photo, unique user identifier or other information. In the verification process, the decoder extracts the information from the watermark and compares it with authentication information elsewhere in the document or in the database. If the information does not match, then the passport or its bearer are not valid”), 
Perry does not teach the following limitation(s) as taught by Gonzalez: based on failing to identify the latent or obscured data from the enclosure, present a second GUI on the display, the second GUI indicating that the at least one component has not been authenticated.
	(Gonzalez, Paragraph [0047], see “…FIG. 3 shows GUIs of the software application including a first GUI 300 for receiving user input for authentication and authorization and a second GUI 302 for displaying records subsequent to a successful authentication and authorization”, where “second GUI 302” is analogous to the first GUI that is displayed upon successful authentication and where “first GUI 300” is analogous to the second GUI that is displayed upon failing authentication since the user remains on the “first GUI 300” when authentication fails). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, by implementing techniques for task management and communication, comprising presenting a second GUI on the display based on a different result from the authenticator, disclosed of Gonzalez. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising presenting a second GUI on the display based on a different result from the authenticator. This allows for a friendlier user-interface by notifying the user of their authentication result based on a respective GUI displayed to the user. Gonzalez is deemed as analogous art due to the art disclosing authentication through secure means (Gonzalez, Paragraph [0047]). 

Regarding claim 23, Perry as modified by Gonzalez teaches The method of Claim 15, wherein the first GUI comprises an indication that the product has been authenticated (Perry, Paragraph [0035], see “A variety of actions may be triggered by the outcome of the validation process 36. One action is to convey the output of the validation process to the user via a user interface, such as audio output, graphical user interface, etc.”). 

Regarding claim 26, Perry does not teach the following limitation(s) as taught by Gonzalez: The method of Claim 15, wherein the second GUI comprises an indication that authentication of the product has failed.
	(Gonzalez, Paragraph [0047], see “…FIG. 3 shows GUIs of the software application including a first GUI 300 for receiving user input for authentication and authorization and a second GUI 302 for displaying records subsequent to a successful authentication and authorization”, where “second GUI 302” is analogous to the first GUI that is displayed upon successful authentication and where “first GUI 300” is analogous to the second GUI that is displayed upon failing authentication since the user remains on the “first GUI 300” when authentication fails). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, by implementing techniques for task management and communication, comprising presenting a second GUI on the display based on a different result from the authenticator, disclosed of Gonzalez. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising presenting a second GUI on the display based on a different result from the authenticator. This allows for a friendlier user-interface by notifying the user of their authentication result based on a respective GUI displayed to the user. Gonzalez is deemed as analogous art due to the art disclosing authentication through secure means (Gonzalez, Paragraph [0047]). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perry, in view of Gonzalez, in further view of Hecht et al. (U.S. Patent 6,015,089), hereinafter Hecht. 

Regarding claim 4, Perry as modified by Gonzalez teaches The device of Claim 1, wherein the attempt comprises scanning a textured surface of the package or product to attempt to identify the steganographic data from the textured surface (Perry, Paragraph [0019], see “the processor steganographically embeds the security data into the machine readable code on the product or on packaging or labels for the product. A steganographic process embeds information on the product’s surface such that is imperceptible or substantially imperceptible upon ordinary inspection, yet readable by machine”), 
	Perry as modified by Gonzalez do not teach the following limitation(s) as taught by Hecht: the scanning comprising identifying peaks and valleys of the textured surface to determine whether first peaks are more than a first threshold height and to determine whether first valleys area more than a second threshold height.
	(Hecht, Column 7, Lines 64 – 67 and Column 8, Line 1, see “…the procedure for finding the peaks and valleys of the scan line data (step 204) is shown. Peaks and valleys are defined as portions of the barcode symbol data which have a first derivative of zero and thus no slope”) (Hecht, Column 8, Lines 14 – 17, see “If peaks and valleys have been detected (step 204A), the system 10 then calculates threshold levels (step 204B) for comparison to the transition from one peak/valley to the next peak/valley”, where “calculates threshold levels for comparison” is analogous to determining whether first peaks and/or valleys are more than a first threshold height). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, and techniques disclosed of Gonzalez, by implementing techniques for high speed image acquisition, comprising of identifying peaks and valleys through scanning to determine whether first peaks and/or valleys meet a threshold height, disclosed of Hecht.       
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising of identifying peaks and valleys through scanning to determine whether first peaks and/or valleys meet a threshold height. This allows for a more advanced and efficient decoding system and method which accurately locates and decodes steganographic data while conserving computational resources. Hecht is deemed as analogous art due to the art disclosing methods for identifying peaks and valleys of a barcode (Hecht, Column 7, Lines 64 – 67 and Column 8, Lines 1 – 17). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perry, in view of Gonzalez, in further view of Zhang et al. (U.S. PGPub. 2013/0097739), hereinafter Zhang. 

	Regarding claim 6, Perry as modified by Gonzalez do not teach the following limitation(s) as taught by Zhang: The device of Claim 1, wherein the instructions are executable to:
	use a magnetometer to attempt to identify the steganographic data from surface of the package or product as indicated via a doped layer on the surface.
	(Zhang, Paragraph [0026], see “FIG. 4A is a cross-sectional side view of the cantilever and the raw-bar in a state where a magnetic field generated with the thermal assist type magnetic head device formed in the raw-bar is measured…”, where “magnetic field…is measured” is analogous to utilizing a magnetometer to attempt to identify data from a surface of an object as indicated via a doped layer on the surface) (Zhang, Paragraph [0083], see “the magnetic film 2 is formed in a thin-film state on the surface of the probe 4; however, the probe 4 may be doped with a magnetic material”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, and techniques disclosed of Gonzalez, by implementing techniques for cantilever of scanning probe microscope, comprising of using a magnetometer to attempt to identify data from a surface of an object., disclosed of Zhang.      
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising of using a magnetometer to attempt to identify data from a surface of an object. This allows for better security management by forming the exterior surface of the package with a magnetic dopant in order to indicate a specific provider. Zhang is deemed as analogous art due to the art disclosing an attempt to identify or measure data from an object via a doped layer (Zhang, Paragraph [0083]). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perry, in view of Gonzalez, in further view of Steckman (U.S. PGPub. 2013/0194030), in further view of Stewart (U.S. PGPub. 2013/0212900). 

	Regarding claim 10, Perry as modified by Gonzalez do not teach the following limitation(s) as taught by Steckman: The device of Claim 1, wherein the package or product indicates the steganographic data on a substrate underneath a surface of the package or product
	(Steckman, Paragraph [0071], see “The detector may even be installed underneath a transparent glass table surface on which the finger-tapping is to take place. This way, detector located underneath the glass surface points upwards and collects raw data from the other side of the transparent glass”, where “raw data” is analogous to the steganographic data). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry and techniques disclosed of Gonzalez, by implementing techniques for tap-sensing electronic switch to trigger a function in an electronic equipment, comprising of an object indicating the data on a substrate underneath a surface of the object, disclosed of Steckman.         
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising of an object indicating the data on a substrate underneath a surface of the object. This allows for better security management by allowing the stenographic data to be collected from the other side of the surface when the data is placed on a substrate underneath an exterior surface of the package. Steckman is deemed as analogous art due to the art teaching an object indicating data on a substrate underneath a surface (Steckman, Paragraph [0071]).  
Perry as modified by Gonzalez and further modified by Steckman do not teach the following limitation(s) as taught by Stewart: at least a portion of the surface comprising a ultraviolet light filter that permits ultraviolet light to pass therethrough for the steganographic data to be identified through the portion of the surface using ultraviolet light.
(Stewart, Paragraph [0002], see “The present disclosure relates generally to a glove dryer and, more particularly, to a glove dryer including a main member configured for receiving a glove, where the main member includes an outer surface that allows ultraviolet (UV-C) light and air to at least partially pass through”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, techniques disclosed of Gonzalez, and techniques disclosed of Steckman, by implementing techniques for a textile dryer, comprising at least a portion of a surface comprising a ultraviolet light filter that permits ultraviolet light to pass therethrough, disclosed of Stewart. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising a ultraviolet light filter that permits ultraviolet light to pass therethrough. This allows for better security management by utilizing a black light flashlight in order to identify the steganographic data hidden on an object. Stewart is analogous art due to the art teaching an object that permits ultraviolet light to pass therethrough (Stewart, Paragraph [0002]). 



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Perry, in view of Gonzalez, in further view of Stewart.
	 
	Regarding claim 17, Perry as modified by Gonzalez do not teach the following limitation(s) as taught by Stewart: The method of Claim 15, wherein the electronic device comprises an ultraviolet (UV) light transmitter that is used to identify the concealed data.
	(Stewart, Paragraph [0046], see “The end 252 of the optical fiber 250 transmits UV-C light from the light source 274”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, and techniques disclosed of Gonzalez, by implementing techniques for a textile dryer, comprising a transmission of an ultraviolet (UV) light that is used for identifying an object/data, disclosed of Stewart. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising a transmission of an ultraviolet (UV) light that is used for identifying an object/data. This allows for better security management by utilizing an ultraviolet light transmitter in order to identify the steganographic data hidden on an object. Stewart is analogous art due to the art teaching transmission of UV-C light from a light source (Stewart, Paragraph [0046]). 


Claims 21-22, 24-25, 27-28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Perry, in view of Gonzalez, in further view of Mun (U.S. PGPub. 2015/0271177). 

	Regarding claim 21, Perry as modified by Gonzalez teaches The device of Claim 1, wherein the first GUI comprises an indication that the package or product has been authenticated (Perry, Paragraph [0035], see “A variety of actions may be triggered by the outcome of the validation process 36. One action is to convey the output of the validation process to the user via a user interface, such as audio output, graphical user interface, etc.”), 
	Perry as modified by Gonzalez do not teach the following limitation(s) as taught by Mun:wherein the first GUI comprises a selector that is selectable to initiate an electronic communication to the predefined provider, the electronic communication notifying the predefined provider that the package or product has been authenticated.
	(Mun, Paragraph [0065], see “…The authentication application may enable approval of the authentication request on electronic device 108 by providing the information, along with user-interface elements for approving or denying the authentication request, to the user”) (Mun, Paragraph [0066], see “Finally, the user’s approval 412 of the authentication request may be provided to the authentication application and transmitted to authentication server 102, which transmits an authentication 414 of the user to target server 104 to enable access to data and/or services on target server 104 by the user”, where “target server 104” is analogous to the predefined provider, which is notified that authentication was a success) (Mun, Paragraph [0076], see “The user may select a user-interface element 518 (e.g., “Confirm”) to approve the authentication request…the user may click or tap on a button representing user-interface element 518 to enable access to the “XYZ App” service by the user on another electronic device”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, and techniques disclosed of Gonzalez, by implementing techniques for device-driven user authentication, comprising a first GUI including a selector that is selectable to initiate an electronic communication to a user which notifies them that authentication was successful, disclosed of Mun. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising a first GUI including a selector that is selectable to initiate an electronic communication to a user which notifies them that authentication was successful. This allows for better organization in the overall system, as well as a friendlier user-interface by allowing a user to notify an entity with a result on whether authentication was successful or not. Mun is deemed as analogous art due to the art disclosing authentication purposes through secure means (Mun, Paragraph [0065]). 

	Regarding claim 22, Perry does not teach the following limitation(s) as taught by Gonzalez: The device of Claim 1, wherein the second GUI comprises an indication that authentication of the package or product has failed
	(Gonzalez, Paragraph [0047], see “…FIG. 3 shows GUIs of the software application including a first GUI 300 for receiving user input for authentication and authorization and a second GUI 302 for displaying records subsequent to a successful authentication and authorization”, where “second GUI 302” is analogous to the first GUI that is displayed upon successful authentication and where “first GUI 300” is analogous to the second GUI that is displayed upon failing authentication since the user remains on the “first GUI 300” when authentication fails). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, by implementing techniques for task management and communication, comprising presenting a second GUI on the display based on a different result from the authenticator, disclosed of Gonzalez. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising presenting a second GUI on the display based on a different result from the authenticator. This allows for a friendlier user-interface by notifying the user of their authentication result based on a respective GUI displayed to the user. Gonzalez is deemed as analogous art due to the art disclosing authentication through secure means (Gonzalez, Paragraph [0047]). 
Perry as modified by Gonzalez do not teach the following limitation(s) as taught by Mun: wherein the second GUI comprises a selector that is selectable to initiate an electronic communication to the predefined provider, the electronic communication notifying the predefined provider that authentication of the package or product has failed.
	(Mun, Paragraph [0065], see “…The authentication application may enable approval of the authentication request on electronic device 108 by providing the information, along with user-interface elements for approving or denying the authentication request, to the user”) (Mun, Paragraph [0076], see “The user may select a user-interface element 518 (e.g., “Confirm”) to approve the authentication request, or the user may select a different user-interface element 520 (e.g., “Deny”) to reject the authentication request…”) (Mun, Paragraph [0081], see “The electronic device may also be used to approve or deny the authentication request. For example, the electronic device may obtain an approval or denial of the authentication request from the user”, where “electronic device” is analogous to the predefined provider, which is notified of the authentication denial).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, and techniques disclosed of Gonzalez, by implementing techniques for device-driven user authentication, comprising of a GUI including a selector that is selectable to initiate an electronic communication to a user that authentication was unsuccessful, disclosed of Mun.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising of a GUI including a selector that is selectable to initiate an electronic communication to a user that authentication was unsuccessful. This allows for better organization in the overall system, as well as a friendlier user-interface by allowing a user to notify an entity with a result on whether authentication was successful or not. Mun is deemed as analogous art due to the art disclosing authentication purposes through secure means (Mun, Paragraph [0065]). 

Regarding claim 24, Perry as modified by Gonzalez do not teach the following limitation(s) as taught by Mun: The method of Claim 23, wherein the first GUI comprises text indicating that the product has been authenticated.
	(Mun, Paragraph [0065], see “…The authentication application may enable approval of the authentication request on electronic device 108 by providing the information, along with user-interface elements for approving or denying the authentication request, to the user”) (Mun, Paragraph [0066], see “Finally, the user’s approval 412 of the authentication request may be provided to the authentication application and transmitted to authentication server 102, which transmits an authentication 414 of the user to target server 104 to enable access to data and/or services on target server 104 by the user”, where “target server 104” is analogous to the predefined provider, which is notified that authentication was a success) (Mun, Paragraph [0068], see “User-interface elements 502-504 may be text boxes that allow the user and/or an administrator to enter the relevant information into the user interface”, where “text boxes” is analogous to a first GUI comprising text that may indicate an authentication result) (Mun, Paragraph [0076], see “The user may select a user-interface element 518 (e.g., “Confirm”) to approve the authentication request…the user may click or tap on a button representing user-interface element 518 to enable access to the “XYZ App” service by the user on another electronic device”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, and techniques disclosed of Gonzalez, by implementing techniques for device-driven user authentication, comprising a GUI including text indicating the result of an authentication, disclosed of Mun. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising a GUI including text indicating the result of an authentication. This allows for a friendlier user-interface by providing a text notification to an entity that indicates a result on whether authentication was successful or not. Mun is deemed as analogous art due to the art disclosing authentication purposes through secure means (Mun, Paragraph [0068]). 

Regarding claim 25, Perry as modified by Gonzalez do not teach the following limitation(s) as taught by Mun: The method of Claim 15, wherein the first GUI comprises a selector that is selectable to initiate an electronic communication to the predefined manufacturer, the electronic communication notifying the predefined manufacturer that the product has been authenticated.
	(Mun, Paragraph [0065], see “…The authentication application may enable approval of the authentication request on electronic device 108 by providing the information, along with user-interface elements for approving or denying the authentication request, to the user”) (Mun, Paragraph [0066], see “Finally, the user’s approval 412 of the authentication request may be provided to the authentication application and transmitted to authentication server 102, which transmits an authentication 414 of the user to target server 104 to enable access to data and/or services on target server 104 by the user”, where “target server 104” is analogous to the predefined provider, which is notified that authentication was a success) (Mun, Paragraph [0076], see “The user may select a user-interface element 518 (e.g., “Confirm”) to approve the authentication request…the user may click or tap on a button representing user-interface element 518 to enable access to the “XYZ App” service by the user on another electronic device”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, and techniques disclosed of Gonzalez, by implementing techniques for device-driven user authentication, comprising a first GUI including a selector that is selectable to initiate an electronic communication to a user which notifies them that authentication was successful, disclosed of Mun. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising a first GUI including a selector that is selectable to initiate an electronic communication to a user which notifies them that authentication was successful. This allows for better organization in the overall system, as well as a friendlier user-interface by allowing a user to notify an entity with a result on whether authentication was successful or not. Mun is deemed as analogous art due to the art disclosing authentication purposes through secure means (Mun, Paragraph [0065]). 

Regarding claim 27, Perry as modified by Gonzalez do not teach the following limitation(s) as taught by Mun: The method of Claim 26, wherein the second GUI comprises text indicating that authentication of the product has failed.
	(Mun, Paragraph [0065], see “…The authentication application may enable approval of the authentication request on electronic device 108 by providing the information, along with user-interface elements for approving or denying the authentication request, to the user”) (Mun, Paragraph [0076], see “The user may select a user-interface element 518 (e.g., “Confirm”) to approve the authentication request, or the user may select a different user-interface element 520 (e.g., “Deny”) to reject the authentication request…”) (Mun, Paragraph [0068], see “User-interface elements 502-504 may be text boxes that allow the user and/or an administrator to enter the relevant information into the user interface”, where “text boxes” is analogous to a first GUI comprising text that may indicate an authentication result) (Mun, Paragraph [0081], see “The electronic device may also be used to approve or deny the authentication request. For example, the electronic device may obtain an approval or denial of the authentication request from the user”, where “electronic device” is analogous to the predefined provider, which is notified of the authentication denial).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, and techniques disclosed of Gonzalez, by implementing techniques for device-driven user authentication, comprising a GUI including text indicating the result of an authentication, disclosed of Mun. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising a GUI including text indicating the result of an authentication. This allows for a friendlier user-interface by providing a text notification to an entity that indicates a result on whether authentication was successful or not. Mun is deemed as analogous art due to the art disclosing authentication purposes through secure means (Mun, Paragraph [0068]). 

Regarding claim 28, Perry as modified by Gonzalez do not teach the following limitation(s) as taught by Mun: The method of Claim 25, wherein the second GUI comprises a selector that is selectable to initiate an electronic communication to the predefined manufacturer, the electronic communication notifying the predefined manufacturer that authentication of the product has failed.
	(Mun, Paragraph [0065], see “…The authentication application may enable approval of the authentication request on electronic device 108 by providing the information, along with user-interface elements for approving or denying the authentication request, to the user”) (Mun, Paragraph [0076], see “The user may select a user-interface element 518 (e.g., “Confirm”) to approve the authentication request, or the user may select a different user-interface element 520 (e.g., “Deny”) to reject the authentication request…”) (Mun, Paragraph [0081], see “The electronic device may also be used to approve or deny the authentication request. For example, the electronic device may obtain an approval or denial of the authentication request from the user”, where “electronic device” is analogous to the predefined provider, which is notified of the authentication denial).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, and techniques disclosed of Gonzalez, by implementing techniques for device-driven user authentication, comprising of a GUI including a selector that is selectable to initiate an electronic communication to a user that authentication was unsuccessful, disclosed of Mun.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising of a GUI including a selector that is selectable to initiate an electronic communication to a user that authentication was unsuccessful. This allows for better organization in the overall system, as well as a friendlier user-interface by allowing a user to notify an entity with a result on whether authentication was successful or not. Mun is deemed as analogous art due to the art disclosing authentication purposes through secure means (Mun, Paragraph [0065]). 

Regarding claim 31, Perry as modified by Gonzalez do not teach the following limitation(s) as taught by Mun: The CSRM of Claim 18, wherein the first GUI comprises a selector that is selectable to initiate an electronic communication to the predefined provider, the electronic communication notifying the predefined provider that the at least one component has been authenticated.
	(Mun, Paragraph [0065], see “…The authentication application may enable approval of the authentication request on electronic device 108 by providing the information, along with user-interface elements for approving or denying the authentication request, to the user”) (Mun, Paragraph [0066], see “Finally, the user’s approval 412 of the authentication request may be provided to the authentication application and transmitted to authentication server 102, which transmits an authentication 414 of the user to target server 104 to enable access to data and/or services on target server 104 by the user”, where “target server 104” is analogous to the predefined provider, which is notified that authentication was a success) (Mun, Paragraph [0076], see “The user may select a user-interface element 518 (e.g., “Confirm”) to approve the authentication request…the user may click or tap on a button representing user-interface element 518 to enable access to the “XYZ App” service by the user on another electronic device”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, and techniques disclosed of Gonzalez, by implementing techniques for device-driven user authentication, comprising a first GUI including a selector that is selectable to initiate an electronic communication to a user which notifies them that authentication was successful, disclosed of Mun. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising a first GUI including a selector that is selectable to initiate an electronic communication to a user which notifies them that authentication was successful. This allows for better organization in the overall system, as well as a friendlier user-interface by allowing a user to notify an entity with a result on whether authentication was successful or not. Mun is deemed as analogous art due to the art disclosing authentication purposes through secure means (Mun, Paragraph [0065]). 

Regarding claim 32, Perry as modified by Gonzalez do not teach the following limitation(s) as taught by Mun: The CSRM of Claim 18, wherein the second GUI comprises a selector that is selectable to initiate an electronic communication to the predefined provider, the electronic communication notifying the predefined provider that authentication of the at least one component has failed.
	(Mun, Paragraph [0065], see “…The authentication application may enable approval of the authentication request on electronic device 108 by providing the information, along with user-interface elements for approving or denying the authentication request, to the user”) (Mun, Paragraph [0076], see “The user may select a user-interface element 518 (e.g., “Confirm”) to approve the authentication request, or the user may select a different user-interface element 520 (e.g., “Deny”) to reject the authentication request…”) (Mun, Paragraph [0081], see “The electronic device may also be used to approve or deny the authentication request. For example, the electronic device may obtain an approval or denial of the authentication request from the user”, where “electronic device” is analogous to the predefined provider, which is notified of the authentication denial).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, and techniques disclosed of Gonzalez, by implementing techniques for device-driven user authentication, comprising of a GUI including a selector that is selectable to initiate an electronic communication to a user that authentication was unsuccessful, disclosed of Mun.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising of a GUI including a selector that is selectable to initiate an electronic communication to a user that authentication was unsuccessful. This allows for better organization in the overall system, as well as a friendlier user-interface by allowing a user to notify an entity with a result on whether authentication was successful or not. Mun is deemed as analogous art due to the art disclosing authentication purposes through secure means (Mun, Paragraph [0065]). 


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Perry, in view of Gonzalez, in further view of Singh et al. (U.S. PGPub. 2021/0150571), hereinafter Singh. 

Regarding claim 29, Perry as modified by Gonzales do not teach the following limitation(s) as taught by Singh: The method of Claim 15, wherein the second GUI comprises a selector that is selectable to initiate a return of the product to a provider of the product.
(Singh, Paragraph [0075], see “…step 602 includes receiving the request from an application programming interface hosted by the server, and returning the personalized list of universal product codes to the service provider includes returning the personalized list of universal product codes through the application programming interface within a pre-selected time period after receiving the request from the service provider”, where “API” is analogous to a second GUI comprising a selector that is selectable to initiate a return of the product). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, and techniques disclosed of Gonzalez, by implementing techniques for personalized product service, comprising an interface including a method to initiate a return of a product to a provider of the product, disclosed of Singh.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising an interface including a method to initiate a return of a product to a provider of the product. This allows for a friendlier user-interface by allowing a user to return a product through a user-interface. Singh is deemed as analogous art due to the art disclosing methods of initiating a return of a product to a provider (Singh, Paragraph [0075]). 



Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Perry, in view of Gonzalez, in further view of Burley et al. (U.S. PGPub. 2019/0304297), hereinafter Burley. 

Regarding claim 30, Perry as modified by Gonzalez do not teach the following limitation(s) as taught by Burley: The method of Claim 15, wherein the second GUI comprises a selector that is selectable to initiate an electronic communication to a law enforcement agency, the electronic communication notifying the law enforcement agency that authentication of the product has failed.
(Burley, Paragraph [0077], see “All apparent infraction records may be transmitted to police by interface 55 or email”, where “interface 55” is analogous to a GUI and where “apparent infraction records” is analogous to failure of authentication). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques authentication watermarks for printed objects, disclosed of Perry, and techniques disclosed of Gonzalez, by implementing techniques for an evidence processing system, comprising notifying law enforcement agency when an infraction record appears, disclosed of Burley.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for the use of steganography to authenticate provider of package, comprising notifying law enforcement agency when an infraction record appears. This allows for a more secure environment by notifying law enforcement agencies of any unauthorized products that may be a threat to society. Burley is deemed as analogous art due to the art disclosing a method for notifying law enforcement agency of infraction records (Burley, Paragraph [0077]). 




Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499